Title: To Thomas Jefferson from Albert Gallatin, 23 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Decer. 22 1807
                        
                        I enclose copy of a circular sent this evening (22 Decer.) to all the sea-ports—Will any other instructions
                            be necessary? & will an express go to New Orleans? On first view of the act, the following defects appear.
                        1. Want of penalties—Supposing a vessel to sail without a clearance contrary to the act, the only penalty
                            is that of five hundred dollars by virtue of the 93d Sect. of the collection law—Vol. 4th page 433. We must therefore
                            depend on physical force to detain vessels; & there are many ports where we have neither revenue cutters nor perhaps
                            more than one single officer.
                        2. Coasting vessels—As there is no mention made of them in the act, they remain under the operation of the
                            general revenue laws. By these (8th Sect. coasting act—2 Vol. page 174) any coasting vessel is liable to forfeiture as
                            well as her cargo, if she proceeds on a foreign voyage. But that is the only penalty, as no bond is given by the owner or
                            master in relation to that point. There is nothing therefore to prevent coasting vessels clearing say for New Orleans or
                            any other port of the United States, & going with their cargo to a foreign port, where vessel and cargo will be sold &
                            nothing left to which the forfeiture can attach. They may also deliver their cargoes on board of foreign vessels on our
                            coast without going to a foreign port.
                        3. A smaller defect consists in this, that foreign vessels which are permitted to land their imported
                            cargoes, though they may not take return cargoes, may export specie.
                        Respectfully Your obt. Sert.
                        
                            Albert Gallatin
                            
                        
                        
                            Decer. 23d 1807
                     
                     This letter not finished till 23d.; but the circular was transmitted 22d. evening
                        
                    